EXAMINER’S AMENDMENTS AND NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
Examiner’s Amendments (“E/As”) to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for these E/As was given in a 6/2/2021 interview with Daniel Pereira, Esq. The application has been amended as follows:
In claim 1, “and an aminoalcohol” is changed to --and further comprising an aminoalcohol-- .
Claim 10 is rewritten in full as follows: “An acidic gas removal apparatus comprising: an absorption unit comprising the composition according to claim 1 and a gas containing an acidic gas, wherein the gas containing the acidic gas is brought into contact with the composition according to claim 1 within the absorption unit, so that the composition according to claim 1 absorbs the acidic gas to remove it from the acidic gas-containing gas, thereby causing the composition of claim 1 to hold the acidic gas; and a regeneration unit, in which the composition of claim 1 holding the acidic gas is made to desorb the acidic gas to regenerate the composition of claim 1; wherein the regenerated composition of claim 1 is thereafter reused in the absorption unit.”

Response to Arguments
Applicant's 6-1-21 arguments vis-à-vis prior art rejections, stating in pertinent part that the rejections were addressed by the 6-1-21 claim amendments (i.e. incorporating non-rejected claim 7’s limitations into claim 1), have been fully considered and are persuasive in view of the E/As detailed above.  Said rejections are withdrawn.
Applicant's 6-1-21 arguments vis-à-vis rejections under 35 U.S.C. 112, simply stating that the rejections were addressed by the 6-1-21 claim amendments, have been fully considered and are persuasive in view of said amendments.  Said rejections are withdrawn.

Election/Restrictions
Claim 1 is allowable for the reasons detailed below. Claims 9-10, previously withdrawn from consideration as a result of the 12-5-19 Restriction Requirement (“R/R”), require all the limitations of an allowable claim. Pursuant to MPEP § 821.04(a), the 12-5-19 R/R between Groups I-III is hereby withdrawn and claims 9-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the R/R, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the R/R is withdrawn, 35 U.S.C. 121 no longer applies. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); MPEP § 804.01.

Allowable Subject Matter
Claims 1, 5-6, and 8-10 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claims 1 and 9-10 (claims 9-10 referring back to 1, whose teachings and suggestions are in the 1-29-21 Final Rejection.  Independent claims 1 and 9-10 have been allowed over said references, however, because PJ does not teach or suggest employing an aminoalcohol or a piperazine derivative with/within its composition as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by 


/DANIEL BERNS/ June 2, 2021
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
    

    
        1 Note: YV was not meant to be combined with PJ, but was only cited to show that PJ’s APHP is not merely an intermediate in the production of a final product with no other utility.